Exhibit 99.1 GROWOP TECHNOLOGY LTD. INDEX Page Number PART1-FINANCIAL INFORMATION Item 1 Financial Statements: Balance Sheets - September 30, 2011 (unaudited) and December 31, 2010 2 Statements of Operations - Nine months ended September 30, 2011 (unaudited) and Inception to December 31, 2010 3 Statement of Stockholders’ Equity - Nine months ended September 30, 2011 (unaudited) and Inception to December 31, 2010 4 Statements of Cash Flows - Nine months ended September 30, 2011 (unaudited) and Inception to December 31, 2010 5 Notes to Condensed Consolidated Financial Statements 7 - 18 To the Board of Directors and Stockholders of GrowOp Technology Ltd. We have audited the accompanying balance sheet of GrowOp Technology Ltd. for the period from March 16, 2010 (inception) through December 31, 2010, and the related statements of operations, stockholders' equity, and cash flows for the period from March 16, 2010 (inception) through December 31, 2010. GrowOp Technology Ltd.'s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of GrowOp Technology Ltd. as of December 31, 2010, and the results of its operations and its cash flows for the period from March 16, 2010 (inception) through December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed further in Note 2, the Company has incurred significant losses. The Company's viability is dependent upon its ability to obtain future financing and the success of its future operations. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plan in regard to these matters is also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Tarvaran, Askelson & Company, LLP Laguna Niguel, California February 6, 2012 1 GROWOP TECHNOLOGY LTD. CONDENSED BALANCE SHEETS (Unaudited) September 30, December 31, Assets Current Assets: Cash $ $ Accounts receivable, net Inventories, net Current portion of notes receivable Prepaid inventory - Total Current Assets Property and equipment, net Note receivable, net of current portion - Deposits Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable and accrued expenses $ $ Note payable Due to officers Total Current Liabilities Commitment and Contingencies - - Stockholders’ Equity Preferred stock, Par value $0.001; authorized 25,000,000 shares; issued and outstanding -0- - - Common stock, Par value $0.001; authorized 100,000,000 shares; issued and outstanding 3,306,400 and 2,783,800 shares as of September 30, 2011 and December 31, 2010, respectively 3,306 2,784 Additional paid-in capital Accumulated Deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 2 GROWOP TECHNOLOGY LTD. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Inception March 16, 2010 To September 30,2011 December31,2010 Total Revenues $ $ Cost of Goods Sold ) Selling, general and administrative expenses Loss from operations ) ) Other Income (Expenses) Interest Expense ) ) Total Other Income (Expense) ) ) Loss before Provision of Income Taxes ) ) Provision for income taxes - Net Loss applicable to common shareholders $ ) $ ) Net Loss per Common Share Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 3 GROWOP TECHNOLOGY LTD. CONDENSED STATEMENT OF STOCKHOLDERS’ EQUITY Additional Common Stock Paid-In Accumulated Shares Amount Warrants Capital Deficit Total Balance, March 16, 2010, Inception - $
